PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/654,114
Filing Date: 16 Oct 2019
Appellant(s): MOON et al.



__________________
Fadi N. Kiblawi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/22.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-10, 12-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as well as 35 U.S.C. 101 as being unpatentable.
However, since the 35 U.S.C. 101 rejection has been withdrawn below, the only applicable rejection remaining is 35 U.S.C. 103.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 101 rejections are withdrawn by the examiner.  



(2) Response to Argument
First, the examiner would like to note that the claims are still subjected to “intended use” and “optional language” interpretations.  Specifically, all the independent claims 1, 8 and 15 contain the following language – “related to a selection of one among the first credit card image and the second credit card image,” which the examiner has interpreted as intended use language.  See Final Rejection dated 8/17/21.  The examiner made very clear in the office action that intended use language would generally not given patentable weight.  See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C).
Similarly, optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  In this application, claim 1 contain the following language – “based on the obtained fingerprint input being 

In response to appellant's argument that: 
“Pitroda in view of Peev does not disclose or suggest "based on the information of the POS device being received while the electronic device is locked, displaying, by the electronic device, the first credit card image with a portion of the second credit card image," in combination with other elements of the claim,”
the examiner respectfully disagrees.   First, Pitroda teaches a commercial transaction system that has “a preferred embodiment the display means comprises a touch-sensitive LCD display”.  See paragraph 11.   Pitroda further teaches that “several credit card or service institutions have activated a UET card, a display such as the display in FIG. 12 will appear on the card. This allows user to select any of the card type options for use. For example, the user can select by touching box next to the "credit" on the screen, all the credit cards available. This is shown in FIG. 13.”  See paragraph 88.


In response to appellant's argument that: 
“Final Office Action fails to identify any portion of Pitroda that suggests the universal electronic transaction card ("UET card") receiving any information of the POS device, let alone displaying credit card images based on receiving such information… there is no suggestion of receiving information of the POS device (let alone while the UET card is locked…),”
  the examiner respectfully disagrees.  The argument is not found persuasive because the appellant is arguing against the references individually. In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   Peev teaches system where functionality content can be displayed on a locked computing device.

In response to appellant's argument that: 
“In other words, Pitroda unequivocally fails to suggest displaying the credit card images based on receiving information of the POS device,”
the examiner respectfully disagrees.  On the contrary, Pitroda unequivocally teaches displaying multiple credit card images based on information received – See [0088] When several credit card or service institutions have activated a UET card, a display such as the display in FIG. 12 will appear on the card. This allows user to select any of the card type options for use. For example, the user can select by touching box next to the "credit" on the screen, all the credit cards available. This is shown in FIG. 13. By touching the area for the American Express card on the touch-sensitive display, for example, the user can see a graphic image of the American Express Card with appropriate user 

    PNG
    media_image2.png
    564
    848
    media_image2.png
    Greyscale


In response to appellant's argument that: 
“Pitroda in view of Peev does not disclose or suggest, "based on the information of the POS device being received while the electronic device is locked, displaying, by the electronic device, the first credit card image with a portion of the second credit card image," as recited inter alia in claim 1,”
the examiner respectfully disagrees.   The examiner refers the discussion above, which covers the same argument.




Respectfully submitted,
/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698   
                                                                                                                                                                                                     /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.